MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Apr 29 2019, 8:40 am
court except for the purpose of establishing
the defense of res judicata, collateral                                     CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




APPELLANT PRO SE                                          ATTORNEY FOR APPELLEES
Rebekah A. Atkins                                         STEVEN E. RIPSTRA, SCOTT
Marengo, Indiana                                          BLAZEY, ARTHUR C.
                                                          NORDHOFF, JR., AND JACOB
                                                          WAHL
                                                          Steven E. Ripstra
                                                          Ripstra Law Office
                                                          Jasper, Indiana

                                                          ATTORNEYS FOR APPELLEE
                                                          ATTORNEY GENERAL CURTIS T.
                                                          HILL, JR.

                                                          Curtis T. Hill, Jr.
                                                          Attorney General of Indiana

                                                          Abigail R. Recker
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA




Court of Appeals of Indiana | Memorandum Decision 18A-MI-2491 | April 29, 2019                  Page 1 of 7
      Rebekah A. Atkins,                                        April 29, 2019
      Appellant-Plaintiff,                                      Court of Appeals Case No.
                                                                18A-MI-2491
              v.                                                Appeal from the Dubois Superior
                                                                Court
      Steven E. Ripstra, Scott Blazey,                          The Honorable Mark R.
      Arthur C. Nordhoff, Jr., Jacob                            McConnell, Judge
      Wahl, John E. Birk, and Curtis                            Trial Court Cause No.
      T. Hill, Jr.,                                             19D01-1808-MI-559
      Appellees-Defendants.



      Shepard, Senior Judge.


[1]   Rebekah Atkins appeals the trial court’s grant of the Appellees’ motions to

      dismiss. We affirm.


[2]   This case stems from Atkins’s assertion that on June 2, 2017, she was informed

      by unnamed law enforcement officers that her identity had been stolen and was

      being used in “numerous false & fraudulent lawsuits (scams) in Indiana Courts

      without [her] permission or knowledge.” Appellant’s App. Vol. 2, p. 21. She

      believed “that all these ID theft & Lawsuits Scams are illegally filed and

      illegally hidden under a judge’s seal in the Courts; and [she] is systematically

      blocked and denied all access.” Id.


[3]   The case began on August 22, 2018, when, instead of filing a civil complaint,

      Atkins filed the following documents in the Dubois Superior Court: (1)

      “Verified Motion[s]” for the trial court to order Arthur Nordhoff, John Birk,

      and the Ripstra Law Office “to Release to Plaintiff All Files and Court

      Court of Appeals of Indiana | Memorandum Decision 18A-MI-2491 | April 29, 2019        Page 2 of 7
      Documents Cases/Records in/with Plaintiff’s Identity;” (2) “Verified Motion

      for this Court to Issue an Order to Curtis Theophilus Hill–Indiana Attorney

      General to Release to Plaintiff all Files and Court Documents Cases/Records

      in/with Plaintiff’s Identity;” and (3) “Verified Motion for this Court to Set a

      Hearing in the Matter of the Above Attorneys Participating and Perpetrating ID

      Theft, Scam Lawsuits & Barratry Against Plaintiff in Numerous Courts and

      Illegally Sealed Lawsuits Without Plaintiff’s Knowledge or Permission”

      (“Motion to Set Hearing”). Id. at 6-7.


[4]   In summary, Atkins alleged that defendants Steven Ripstra, Scott Blazey, and

      Jacob Wahl (all attorneys) had claimed “that they represent Plaintiff to

      numerous courts and to numerous Defendants in the matter of ID Theft &

      Lawsuits Scams under a Judge’s Seal being perpetrated against Plaintiff,” that

      the three defendants had “never represented Plaintiff in any matter what so

      ever,” and that the “Conduct of these Defendants are injurious and destructive

      against Plaintiff.” Id. at 18. She further alleged that Nordhoff, “the current

      Dubois County Attorney,” has failed to provide documents to her even though

      he is allegedly “defending lawsuits in Plaintiff’s identity . . . which are filed

      illegally against Dubois County Government officials & agencies/entities.” Id.

      at 19. Next, Atkins claimed Birk “appears to be involved somehow; but he

      refuses to provide any documents.” Id. at 18. She also alleged that “Defendant

      [Curtis T. Hill,] the current Elected Indiana Attorney General [sic] refuses to

      meet with Plaintiff, refuses to release any court documents to Plaintiff or help

      Plaintiff in this matter.” Id. at 18.


      Court of Appeals of Indiana | Memorandum Decision 18A-MI-2491 | April 29, 2019   Page 3 of 7
[5]   Atkins asked for: an injunction requiring that defendants “cease[ ] and desist[ ]

      in their injurious and grievous misconduct against Plaintiff,” Id. at 19, and an

      order directing the defendants to “release to Plaintiff all claimed client files,

      court cases/records/documents in/with or pertain to Plaintiff’s identity and in

      regards to all lawsuits, legal actions and or [sic] actions or any documents in

      regards to these matters.” Id. at 22.


[6]   Attorneys Ripstra, Blazey, Wahl, and Nordhoff filed a joint response, asking

      the court to dismiss Atkins’s claims for failure to state a claim upon which relief

      can be granted, under Indiana Trial Rule 12(B)(6). Attorney General Hill filed
                                                                                                                  1
      a similar motion. The court granted both motions, and this appeal followed.


[7]   Atkins argues the court should have: denied the motions to dismiss; issued an

      order setting the matter for a hearing; required the attorneys to release to Atkins

      all requested files; and show cause as to why they should not be held in
                                2
      contempt of court. Appellant’s Br. p. 28.


[8]   We initially note that Atkins is proceeding pro se. Pro se litigants are held to

      the same legal standards as licensed attorneys. Basic v. Amouri, 58 N.E.3d 980,

      983 (Ind. Ct. App. 2016). “We will not become an ‘advocate for a party, or




      1
       On September 14, 2018, the trial court granted a separate motion to dismiss as to Defendant (now Appellee)
      John Birk. Birk has not filed a brief in this appeal. However, a party of record in the trial court shall be a
      party on appeal. Ind. Appellate Rule 17(A).
      2
        It does not appear that Atkins raised the matter of contempt of court in her trial court pleadings. Issues not
      raised at the trial court are waived on appeal. Cavens v. Zaberdac, 849 N.E.2d 526, 533 (Ind. 2006).

      Court of Appeals of Indiana | Memorandum Decision 18A-MI-2491 | April 29, 2019                       Page 4 of 7
       address arguments that are inappropriate or too poorly developed or expressed

       to be understood.’” Id. at 934 (quoting Perry v. Anonymous Physician 1, 25
N.E.3d 103, 105 n.1 (Ind. Ct. App. 2014), trans. denied).


[9]    Atkins argues the court should have held a hearing on the motions to dismiss,

       but Rule 12(B)(6) does not require a court to hold a hearing or oral argument

       “when the motion is addressed to the face of the complaint and not supported

       by matters outside the pleadings.” Cobb v. Owens, 492 N.E.2d 19, 20 (Ind.

       1986). In this case, the motions to dismiss were directed to the face of the

       various documents Atkins filed with the trial court.


[10]   We next turn to whether the court erred in granting the motions to dismiss.

       Our standard of review under Indiana Trial Rule 12(B)(6) is well established:


               A motion to dismiss for failure to state a claim tests the legal
               sufficiency of the claim, not the facts supporting it. Thus, our
               review of a trial court’s grant or denial of a motion based on
               Indiana Trial Rule 12(B)(6) is de novo.


               When reviewing a motion to dismiss, we view the pleadings in
               the light most favorable to the nonmoving party, with every
               reasonable inference construed in the nonmovant’s favor. A
               complaint may not be dismissed for failure to state a claim upon
               which relief can be granted unless it is clear on the face of the
               complaint that the complaining party is not entitled to relief.


       Charter One Mortg. Corp. v. Condra, 865 N.E.2d 602, 604-05 (Ind. 2007) (internal

       citations omitted). We will affirm the trial court’s grant of a motion to dismiss




       Court of Appeals of Indiana | Memorandum Decision 18A-MI-2491 | April 29, 2019   Page 5 of 7
       “if it is sustainable on any theory or basis found in the record.” Newman v.

       Deiter, 702 N.E.2d 1093, 1097 (Ind. Ct. App. 1998), trans. denied.


[11]   Attorneys Ripstra, Blazey, Wahl, and Nordhoff claim that Atkins is, in

       substance, seeking pre-lawsuit discovery without stating any actual facts upon

       which such discovery could be ordered. We agree. Atkins asserts that this case

       is “neither a civil lawsuit nor a tort per se . . . but [an action on] a

       contract/obligation owed to the Appellant.” Appellant’s Br. p. 24. Under

       limited circumstances, a person may request court permission to conduct

       depositions prior to filing suit, but the person must state “the facts which he

       desires to establish by the proposed testimony and his reasons for desiring to

       perpetuate it.” Ind. Trial Rule 27. There is no procedure under the Indiana

       Trial Rules for pre-lawsuit requests for documents.


[12]   Turning to Attorney General Hill, the Indiana Supreme Court has recognized

       that the Attorney General is protected by absolute immunity for acts reasonably

       within the general scope of authority granted to prosecuting attorneys. The

       Court stated as follows in Foster v. Pearcy, 270 Ind. 533, 537, 387 N.E.2d 446,

       449 (1979), while recognizing the existence of the immunity:


               This decision will insure that the prosecutor will be able to
               exercise the independent judgment necessary to effectuate his
               duties to investigate and prosecute criminals and to apprise the
               public of his activities. It will also allay the apprehensions about
               harassment of prosecuting attorneys from unfounded litigation
               which deters public officials from their public duties.




       Court of Appeals of Indiana | Memorandum Decision 18A-MI-2491 | April 29, 2019   Page 6 of 7
[13]   A review of the record establishes that the acts Atkins alleges were within the

       general scope of authority granted to the Attorney General. She does not argue

       that Attorney General Hill has acted maliciously or outside the scope of his

       employment. Atkins’s claims against Attorney General Hill, as alleged, are

       barred by prosecutorial immunity.


[14]   We conclude that the trial court did not err in dismissing Atkins’s claims

       against all defendants pursuant to Trial Rule 12(B)(6). The judgment of the

       trial court is affirmed.


       Kirsch, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-MI-2491 | April 29, 2019   Page 7 of 7